NO. 07-02-0316-CR

                                     IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                  PANEL E

                                      DECEMBER 12, 2002
                                ______________________________

                                        CINDY MARIE CAYNOR,

                                                                      Appellant

                                                       v.

                                        THE STATE OF TEXAS,

                                                      Appellee
                              _________________________________

                FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                          NO. 43,704-E; HON. ABE LOPEZ, PRESIDING
                             _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1

          Cindy Marie Caynor (appellant) appeals from a judgment revoking her community

supervision and adjudicating her guilty of aggravated assault against a public servant. We

affirm.

          Pursuant to a plea bargain, appellant entered a plea of guilty to the above

referenced charge. The trial court deferred a finding of guilt and placed appellant on ten

years community supervision. Subsequently, the State filed a motion to proceed with the

adjudication of guilt on the original charge to which appellant plead true to seven of the


          1
        John T. B oyd, C hief Justice (R et.), Se venth Co urt of Appeals, sitting by assignm ent. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2002 ).
nine allegations contained in the motion. The trial court found that appellant had violated

the terms of her community supervision, revoked that supervision, adjudicated her guilty

of aggravated robbery, and sentenced her to ten years imprisonment. Appellant timely

noticed her appeal and counsel was appointed. The latter moved to withdraw after filing

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967) and representing that she had searched the record and found no arguable grounds

for reversal. The motion and brief illustrated that appellant was informed of her rights to

review the appellate record and file her own brief. So too did we inform appellant that any

brief she cared to file had to be filed by December 8, 2002. To date, appellant has filed

no brief.

       After conducting an independent review of the record, we find no reversible error.

Appellant represented to the court via the plea admonishment papers she signed that she

was 1) properly indicted, 2) represented by legal counsel, and 3) mentally competent when

she entered her plea. Moreover, no appeal was taken within 30 days from the date of

appellant’s guilty plea complaining of error occurring at that time. Thus, we have no

jurisdiction over any purported error arising from or prior to the plea hearing. Manuel v.

State, 944 S.W.2d 658, 661-62 (Tex. Crim. App. 1999); see Cooper v. State, 45 S.W.3d
77, 83 (Tex. Crim. App. 2001). Finally, appellant plead true to seven of the nine allegations

contained in the motion to adjudicate guilt, and the punishment levied was within the range

provided by statute.

       Accordingly, counsel’s motion to withdraw is granted and the judgment of the trial

court is affirmed.

                                                         Brian Quinn
Do not publish.                                             Justice

                                             2